Citation Nr: 0213569	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  97-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and an associate



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1956.  He died in February 1995 and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The appellant's claim was 
remanded for additional development in March 1999.  It is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was evaluated for hemoptysis at a VA facility 
beginning in June 1992.  X-ray and computerized tomography 
(CT) scans at that time showed a suspicious mass in the left 
upper lobe.

2.  The veteran's case was evaluated by a VA pulmonologist in 
September 1992.  It was felt that a malignancy of the lung 
could be part of the differential diagnosis.  

3.  The veteran was to have a follow up chest x-ray in 
November 1992.  He did not report for the appointment.

4.  The veteran had a follow up chest x-ray in March 1993.  
He was later admitted to the VA medical center (VAMC) in 
Durham, North Carolina, in March 1993.  A biopsy confirmed 
the presence of squamous cell carcinoma.  

5.  The veteran received radiation therapy at a VA facility 
beginning in May 1993.

6.  The veteran died from lung cancer in February 1995.

7.  The veteran's death was not the result of any VA 
hospitalization, surgical or medical treatment.


CONCLUSION OF LAW

The veteran's death was not due to VA hospital care, or 
medical or surgical treatment.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from December 1945 to 
December 1956.  He was not service-connected for any lung-
related disorder or disability at the time of his death.

The earliest diagnosis of chronic obstructive pulmonary 
disorder (COPD) contained in the claims folder and/or VA 
clinical records associated with the claims folder is dated 
in August 1976.  The veteran was noted to have a diagnosis of 
COPD and a chronic cough as part of a history and physical 
conducted at the VA hospital in Hines, Illinois.  

The veteran submitted a claim seeking an increased disability 
evaluation for his service-connected right knee disability 
and seeking entitlement to service connection for 
degenerative arthritis of the lumbar spine secondary to the 
service-connected right knee disability in March 1990.

Treatment records from Charlotte Memorial Hospital were 
obtained in conjunction with the veteran's claim.  The 
veteran was treated in June 1990 for chest pain, chronic 
bronchitis, and thrombocytopenia.  A chest x-ray was 
interpreted as negative at that time.

The veteran was afforded a VA orthopedic compensation and 
pension (C&P) examination in June 1990.  He reported 
treatment for emphysema and bronchitis in June 1990.  No 
pulmonary studies were done in conjunction with the 
examination.

The veteran submitted a medical evaluation from J. P. 
Pressley, M.D., in October 1991.  The evaluation related to 
the veteran's claim of a traumatic cataract in the right eye.

Associated with the claims folder are VA outpatient treatment 
records, from the VA medical center (VAMC) in Salisbury, 
North Carolina, for the period from December 1990 to July 
1992.  The records show that the veteran was treated for 
right hip pain in 1991 and 1992.  A June 30, 1992, entry 
contained a notation that a June 19, 1992, CT scan showed a 
suspicious mass in the upper left lobe.  Chest x-rays were to 
be forwarded to the VAMC in Asheville, North Carolina, for 
review.  A purified protein derivative (of tuberculin) (PPD) 
test was interpreted as negative on July 2, 1992.

In May 1993 the veteran submitted a copy of a discharge 
summary from the VAMC in Durham, North Carolina.  The summary 
reported that the veteran was inpatient from March 1993 to 
April 1993 for diagnosis and treatment of squamous cell 
carcinoma of the lung.  The summary gave a history of the 
veteran being seen by a private physician approximately one 
and one-half years earlier for a cough that was productive of 
blood-tinged sputum.  The veteran was treated at that time 
for bronchitis with antibiotics.  He was then seen at the 
Salisbury VAMC beginning in June 1992.

The veteran was afforded a VA orthopedic examination in 
October 1992.  The examination report listed complaints 
involving the veteran's right hip and lower back.  There was 
no reference to any pending treatment or evaluation for a 
lung-related problem.  

The veteran's claim was pending an opportunity to be 
scheduled for a Travel Board hearing when he died in February 
1995.  There is no indication that the veteran claimed that 
his lung cancer was related to his VA treatment.

The appellant submitted a claim for Dependency and Indemnity 
Compensation (DIC) in March 1995.  She included a statement 
wherein she said that her claim was to be considered under 
38 U.S.C.A. § 1151.  She said that the veteran's death was 
the result of VA error.  She further stated that the lack of 
treatment and a misdiagnosed condition lead to his death.

A copy of the veteran's death certificate was also provided.  
It showed that the veteran died in February 1995.  The 
immediate, and only, cause of death listed was lung cancer.

The Board notes that extensive VA medical records have been 
obtained and associated with the claims folder.  They will be 
discussed in detail later in this decision.

The appellant, and her associate S.J., testified at a hearing 
at the RO in June 1996.  The appellant's representative 
opened the hearing by saying that they felt all the available 
records, to include medical records, were complete and in 
place.  The representative stated the appellant's claim that 
the veteran was evaluated at the Salisbury VAMC in June 1992.  
A mass in the lung was found at that time and lung cancer was 
to be ruled out.  There was no indication in the available 
medical records that lung cancer was ruled out at that time.  
The veteran was not made aware that he had lung cancer in 
June 1992.  He was first notified that he had cancer by way 
of a telephone call in March 1993.  The representative said 
that the appellant's contention was that the lack of a 
diagnosis and treatment between June 1992 and March 1993 
lessened the chances of successful treatment of the veteran's 
cancer and that this resulted in his death.  The appellant 
testified that she felt VA must have known the veteran had 
cancer prior to March 1993 otherwise they would not have been 
able to call and tell him that he did have cancer.  The 
appellant did not recall the veteran being seen in September 
1992 as part of the evaluation of the veteran's lung 
condition.  She was not sure about this because of the 
veteran's extensive involvement with a number of doctors 
during the course of his evaluation and treatment.  The 
appellant said that she had been told by doctors that, had VA 
done something sooner, they may have been able to save the 
veteran's life.  She was asked if she had any statements from 
doctors in writing and she said that she did not.  The 
appellant also testified that the veteran was hospitalized in 
a private hospital because VA would not treat him.  

The veteran submitted a formal written withdrawal of her 
claim regarding entitlement to DIC on a direct service 
connection basis in June 1996.  The appellant's 
representative also submitted a request for a 60-day 
extension to provide additional evidence in June 1996.  The 
RO granted the extension and notified the appellant of that 
action, also in June 1996.

The RO submitted a request for a medical review/opinion to 
the Salisbury VAMC in June 1996.  The request also asked that 
the complete clinical records be forwarded to the RO.

The appellant requested a complete copy of "all medical and 
all other documents in the file" in January 1997.  The RO 
provided the requested material in January 1997.

A case review and opinion was received from the Salisbury 
VAMC in February 1997.  The physician that conducted the 
review provided a sequential listing and analysis of events 
involved in the course of the treatment for the veteran 
between June 1992 and May 1993.  The analysis was essentially 
as follows:

June 2, 1992: Veteran was seen at the Salisbury VAMC 
evaluation center due to hemoptysis.  Chest x-rays, with 
multiple views, as well as a CT scan were ordered.  An 
appointment in the medicine clinic was made for June 30, 
1992.

June 19, 1992:  CT scan showed high probability of 
malignancy in the left upper lobe (LUL).

June 30, 1992:  Veteran was seen by Dr. C. at Salisbury.  
Hemoptysis had subsided.  Due to results of CT scan, a 
consult was ordered for pulmonary evaluation at the 
Asheville VAMC.  The consultation was sent on July 2, 
1992.

August 21, 1992:  Veteran was seen in clinic.  No 
reference was made to the appointment at the pulmonary 
clinic in Asheville.

September 10, 1992:  Dr. C. called the pulmonologist at 
Asheville.  The pulmonologist had not received the 
consultation.  The veteran's x-rays were discussed.  Dr. 
C. contacted the veteran and informed him that a 
malignancy in the lungs was part of the differential 
diagnosis.  The veteran was told to come to the VAMC to 
have a repeat chest x-ray at the pulmonologist's request.

September 11, 1992:  The pulmonologist's consult stated 
that a malignancy could not be ruled out and, since there 
were no previous films for comparison, he recommended 
work up for pulmonary tuberculosis (TB).  He also 
recommended a pulmonary function test (PFT) to evaluate 
whether the veteran was a candidate for surgery in the 
event he had a malignancy.  The pulmonologist told Dr. C. 
that the veteran should have a repeat chest x-ray and 
follow up x-ray every two to three months.

September 17, 1992:  A new chest x-ray was done and a 
consultation was sent to the pulmonologist to evaluate 
the x-rays.  

September 22, 1992:  The pulmonologist evaluated the x-
rays and recommended follow up x-rays in two months.

November 17, 1992:  The veteran failed to report for his 
appointment.

February 12, 1993:  The veteran was seen by Dr. C.  The 
veteran complained of pain in his back and right 
shoulder.

March 19, 1993:  The veteran was seen by Dr. C. and had a 
chest x-ray.  Dr. C. called a pulmonologist at the Durham 
VAMC and arranged for the veteran to be evaluated.

March 28, 1993:  The veteran was admitted to the Durham 
VAMC.

April 1, 1993:  The veteran was diagnosed with squamous 
cell carcinoma.

April 5, 1993:  The veteran was discharged at his request 
in order to receive radiation therapy (RT) in Chicago, 
Illinois.

May 18, 1993:  RT started.

The assessment acknowledged a delay between the date of the 
suspicious CT scan on June 19, 1992, and September 11, 1992, 
when the films were evaluated by the pulmonologist at the 
Asheville VAMC.  Because the pulmonologist did not have old 
films to review he considered malignancy, TB and chronic 
fibrosis as part of the differential diagnoses.  He 
recommended testing for TB and follow up x-rays in two 
months.  The veteran failed to keep his appointment in 
November 1992.  The assessment noted that there was a six-
month delay until the follow up x-ray was done on March 19, 
1993.

The assessment further stated that there was a delay in the 
diagnosis of carcinoma of the lung.  The delay had multiple 
contributing factors, including the veteran's delay in 
keeping his appointment.  Because the veteran was not a 
surgical candidate due to his severe COPD and cirrhosis, the 
reviewer said that they could not say that any delay in 
diagnosis hastened the onset of death.

The appellant's substantive appeal was received in March 
1997.  She repeated her assertion that VA erred in not 
telling the veteran he had cancer in June 1992.  She also 
alleged that the veteran did not receive notice of the 
November 1992 appointment.

The appellant testified at a Travel Board hearing in June 
1998.  Her testimony was essentially the same as at her June 
1996 hearing.  She said that the veteran was first seen in 
June 1992 and was not told that anything was wrong until he 
received a telephone call in March 1993.  She said he was 
told over the telephone that he had cancer and needed to come 
to the VA for treatment.  She again expressed her contention 
that the veteran's cancer should have been diagnosed earlier.  
She further testified that the veteran was treated only at VA 
facilities during the 1992-1993 timeframe when he was being 
evaluated for what was wrong and then for his subsequent 
treatment for the cancer.

The appellant's case was remanded in March 1999.  
Specifically, the remand noted that the appellant testified 
in June 1996 that certain physicians told her that the 
veteran's life could have been saved if VA had provided care 
more promptly.  The appellant was to be advised to obtain and 
submit evidence from a physician in support of her 
contention.  This notice would be in response to VA's duty to 
notify under the then-existing provision of 38 U.S.C.A. 
§ 5103(a) and Robinette v. Brown, 8 Vet. App. 69 (1995).  
Further, the remand noted that not all of the VA treatment 
records appeared to be associated with the claims folder, 
specifically some of the records cited to in the medical 
review/opinion provided from the Salisbury VAMC.  All 
pertinent records were to be sought and obtained, if 
possible.  

The RO wrote to the appellant in March 1999 and advised her 
that she should submit competent medical evidence from a 
physician or other qualified health care individual to 
indicate that the veteran's death was due to or hastened by 
VA care.  In separate correspondence, also dated in March 
1999, the appellant was informed by the RO that medical 
records for the period from January 1992 to February 1995 
were being requested.  

The appellant responded to the RO's first letter in April 
1999.  She said that she was unable to provide an opinion 
from a physician in support of her claim.  She restated her 
contention that the veteran's death was due to, or hastened, 
by VA medical care.

The RO wrote to the appellant in April 2001 and informed her 
about the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The letter reviewed the evidence of record and 
again informed the appellant of the evidence needed to 
support her claim.  

The RO received a statement from a county veterans service 
officer, on behalf of the appellant, in April 2001.  The 
statement acknowledged the RO's April 2001 letter and said 
that the appellant had no way of getting the evidence 
referred to in the letter about a doctor's opinion.  The only 
doctor seen by the veteran was a VA doctor and VA had this 
information.

The RO wrote to the appellant in December 2001 and informed 
her about the progress in the development of her case.  The 
appellant was issued a supplemental statement of the case in 
January 2002.  She responded in February 2002 and said that 
she had no additional evidence to present.

Associated with the claims folder are numerous VA clinical 
records that cover a period from 1976 to 1995.  The records 
include hospitalizations at the VAMC in Hines, Illinois, from 
the 1970's and 1980's to include the veteran's period of RT 
in 1993.  There are also clinical records from the VAMCs in 
Salisbury and Durham.  The records include all of the 
clinical entries referred to in the medical review/opinion 
from the Salisbury VAMC.  

The clinical records show that the veteran was seen at the 
Salisbury VAMC in January 1992 for complaints involving his 
right hip.  He did not report any difficulties breathing or 
coughing.  The records then show he that he was seen on June 
2, 1992, with complaints of coughing up blood for the past 10 
days and feeling pressure in his chest.  He gave a history of 
a prior episode like this that was resolved by treatment with 
antibiotics.  The physician reported that a chest x-ray 
showed evidence of a mass in the LUL.  A CT scan and 
additional x-rays were scheduled for June 19, 1992.  The 
diagnoses from the June 2 visit were COPD/questionable acute 
bronchitis, trace hemoptysis, and questionable LUL mass.

The veteran was seen as an outpatient on June 10, 1992, for 
complaints involving his right hip and leg.  He related no 
complaints regarding his lungs or chest.  The veteran 
underwent a CT scan on June 19, 1992, that was interpreted to 
show a fairly large mass in the LUL.  The report said that 
there was calcium in the process but it was very speculated 
and the possibility of malignancy definitely existed.  There 
was also note of some enlarged nodal structures in the 
anterior-superior mediastinum or the left side.  They were 
nonspecific as to whether they were infectious or malignant.  
The impression was listed as fairly high probability of 
malignancy in the LUL.  A chest x-ray done that same date was 
compared to the study done on June 2, 1992, and interpreted 
to show that the previously discussed process in the LUL 
appeared somewhat more extensive than it did on the earlier 
study even in the short time interval.  The report further 
noted underlying COPD.

The veteran was seen by Dr. C. at the Salisbury VAMC on June 
30, 1992.  The veteran reported no loss of weight and no 
further hemoptysis after taking his antibiotics.  The 
clinical entry noted that the veteran was trying to deny the 
finding of his chest.  Dr. C. noted that a consultation to 
the pulmonologist at VAMC Asheville was being arranged.  The 
veteran was to be tested for TB as well.  The assessment was 
rule out cancer of the lung.  An entry dated July 2, 1992, 
reported the veteran's PPD test as negative.  A notation on a 
SF-513, Consultation Sheet, dated June 30, 1992, indicated 
that it was sent to VAMC Asheville on July 2, 1992.

The veteran was seen in the Salisbury VAMC outpatient clinic 
on August 7, 1992.  The entry noted that no new problems were 
presented.  Another clinical entry, dated August 21, 1992, 
noted that the veteran was still smoking and had expiratory 
crackles.  The entry indicates that Dr. C. discussed the 
veteran's condition with him, and that he did not want to see 
a social worker.  A final entry noted that the veteran was to 
stop smoking.  Dr. C. made another entry in the clinical 
record on September 10, 1992.  He discovered that there was 
nothing further in the veteran's chart regarding his follow 
up.  Dr. C. contacted the VA pulmonologist at VAMC Asheville.  
The pulmonologist said that he received the veteran's x-rays 
but did not receive the consultation request.  The 
pulmonologist was asked for his interpretation of the x-rays 
and he said that he saw marked COPD and something like a 
mass.  He recommended further x-rays.  Dr. C. contacted the 
veteran.  He advised the veteran to come in for more chest x-
rays and the veteran said he would come in during the next 
week.  Dr. C. advised the veteran that he should come right 
away because if the mass was malignant, he should begin 
treatment right away.  

The clinical records contain a consultation from the VAMC 
Asheville pulmonologist dated September 11, 1992.  The 
physician said that the x-rays from June 2 and June 19, 1992, 
showed no serial change.  He noted that the x-rays did show a 
homogenous LUL density overlying the 4th and 5th left 
posterior ribs.  He also noted that the June 19 CT scan 
showed generalized changes of bilateral bullous emphysema.  
There was no mediastinal adenopathy.  The LUL lesion, noted 
on the x-rays, was noted on the CT scan.  The pulmonologist 
said that the x-rays were most suggestive of chronic fibrotic 
LUL disease in association with advanced emphysema.  Cancer 
could not be easily ruled out but would not be his first 
consideration unless the veteran had upper chest, axillary or 
scapular pain to support a Pancoast syndrome.  He recommended 
that the veteran undergo a pulmonary function test (PFT) and 
have arterial blood gas (ABG) studies done as well as TB 
testing.  The pulmonologist said that old x-rays should be 
reviewed as it might well show that the LUL abnormalities 
were chronic.  Bronchoscopy was not presently indicated.  He 
opined that the PFT would likely show that the veteran was 
not a candidate for surgery even if cancer was present.  
Finally, he recommended that the veteran have repeat chest x-
rays and follow up every two to three months, assuming no 
Pancoast pain and negative TB work up, for one year and every 
six months thereafter.

The veteran returned to the Salisbury VAMC clinic on 
September 17, 1992, where he saw Dr. C. and had a new chest 
x-ray done.  The veteran reported no weight loss, shortness 
of breath or coughing up blood.  The chest x-ray was 
interpreted to show severe chronic chest disease with COPD.  
Also the density in the LUL field was again seen with a 
possibility of cavitary formation present.  Dr. C. prepared a 
new consultation and forwarded the most recent x-ray to the 
pulmonologist at VAMC Asheville.  A notation dated September 
21, 1992, records that Dr. C. made multiple attempts to 
contact the pulmonologist at the Asheville VAMC.  He also 
attempted to contact the veteran to discuss his possible 
admission to the hospital.  

Several entries, dated September 22, 1992, reflect a 
conversation between Dr. C. and the Asheville pulmonologist 
and Dr. C. and the veteran.  The pulmonologist recommended 
that the veteran follow his previously recommended course of 
evaluation.  The pulmonologist felt that the lesion in the 
lung was chronic and needed the follow up outlined before.  
He did not advise admission to the hospital for the veteran.  
Dr. C. also spoke with the veteran who said that he had 
provided three sputum specimens for testing.  The veteran was 
again seen by Dr. C. in the outpatient clinic on February 12, 
1993.  The veteran complained of some shortness of breath and 
pain in the upper scapular area.  The veteran was seen again 
in the clinic by Dr. C. on March 19, 1993.  Dr. C. then 
prepared a consultation to a pulmonologist at the Durham VAMC 
that same day.  The veteran was subsequently admitted to the 
Durham VAMC for evaluation on March 29, 1993.

The discharge summary from Durham recounted the veteran's 
history of treatment from June 1992.  It was noted that the 
veteran underwent a bronchoscopy with endobronchial biopsies.  
The biopsies were consistent with squamous cell carcinoma.  
The veteran's case was reviewed and it was determined that he 
was not a candidate for surgical resection secondary to the 
site of the lesion and his underlying lung disease.  He was 
recommended for radiation therapy.

The veteran requested that his RT be done at the Hines VAMC 
because he had family in that area.  The veteran was then 
treated at the Hines VAMC from May 18, 1993, to July 1, 1993.  
He was followed up by oncologists at the Hines VAMC in August 
1993 when his cancer was determined to be clinically stable.   

The veteran continued to be followed at the Salisbury VAMC 
from August 1993 to November 1994.  A chest x-ray from 
February 1994 and a CT scan of the thorax from March 1994 
were both interpreted to show possible recurrence of the 
veteran's lung cancer.  He was admitted to the Salisbury VAMC 
in April 1994 where further testing showed a recurrence of 
the cancer.  The veteran was discharged in May 1994 and given 
a consultation with an oncologist at the Durham VAMC.  

The veteran was evaluated by the oncologist in May 1994 for 
possible additional RT.  The oncologist noted the prior RT at 
the Hines VAMC.  The oncologist opined that the only possible 
option for further treatment would be for brachytherapy for 
palliation.  It was felt that this represented a limited 
chance of a relatively short-term palliation.  The 
feasibility of the treatment was to be researched and 
discussed with the veteran if it was available.  The veteran 
continued his outpatient treatment at Salisbury.  A July 20, 
1994, entry reported that Dr. C. attempted to contact the 
veteran regarding the results of a recent chest x-ray.  Dr. 
C. spoke to the veteran the next day.  The veteran was seen 
for his follow up in August 1994 and it was decided to admit 
him to the Salisbury VAMC for treatment of pneumonia.  The 
veteran was inpatient until September 13, 1994.

The veteran was then seen by the oncologist at the Durham 
VAMC on October 4, 1994.  It was noted that the veteran and 
his wife did not want him to receive chemotherapy and the 
entry reported that the likely benefit of such treatment was 
low.  A final outpatient treatment entry from Durham, dated 
in November 1994, again noted that the veteran and his wife 
did not want him to receive chemotherapy.  The entry noted 
that there were no further treatment options.  A social work 
entry dated in November 1994 reported that the veteran was 
referred to Hospice for further care.

II.  Analysis

The appellant has argued that she is entitled to DIC benefits 
for the cause of the veteran's death, pursuant to 38 U.S.C.A. 
§ 1151, because VA delayed in diagnosing his lung cancer.  
She claims that this delay either caused or hastened the 
veteran's death.

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since March 1995, when the 
appellant filed her claim for DIC benefits.  However, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  Claims filed prior to October 1, 1997, 
are to be adjudicated under the law as it existed previously.  
See VAOPGCPREC 40-97 (1997).  The version of section 1151 in 
effect when the appellant filed her claim provided, in 
pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, . . . and such injury or 
aggravation results in additional disability 
to or the death of such veteran, . . . [DIC] 
. . . shall be awarded in the same manner as 
if such disability, aggravation, or death 
were service-connected.

38 U.S.C.A. § 1151 (West 1991); see also 38 C.F.R. §§ 3.358, 
3.800 (2001).

The regulations implementing 38 U.S.C.A. § 1151 (West 1991) 
are found at 38 C.F.R. §§ 3.358, 3.800 (2001).  They provide, 
in pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(a) (2001).  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1) (2001).  Compensation 
is not payable if additional disability or death is a result 
of the natural progress of the injury or disease for which 
the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2) 
(2001).  Further, the additional disability or death must 
actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2) (2001).  Additionally, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3) (2001).

Here, the veteran was seen at the Salisbury VAMC on June 2, 
1992, because of complaints of coughing and shortness of 
breath.  He was clinically evaluated and a chest x-ray was 
done.  Further chest x-rays and a CT scan were ordered in an 
attempt to evaluate a mass in the LUL.  The studies were 
completed and referred to a pulmonologist for review.  There 
was a delay in the initial assessment by the pulmonologist 
because the paper request for a consultation was separated 
from the actual x-rays.

The pulmonologist reviewed the several chest x-rays and CT 
scan in September 1992.  He was not of the opinion at that 
time that the mass in the LUL was cancer.  This was based on 
his assessment of the various tests and the veteran's lack of 
subjective symptomatology.  The pulmonologist recommended a 
period of follow up unless the veteran began to experience 
increased symptoms.  There was no diagnosis of cancer at that 
time.

The veteran was scheduled for a routine evaluation in 
November 1992 but did not report for the appointment.  The 
appellant has contended that the veteran did not receive 
notice of the November 1992 appointment; however, given the 
number of medical appointments attended by the veteran the 
Board finds that it is likely that he was informed of the 
scheduled appointment as the clinical entries show that Dr. 
C. maintained contact with the veteran throughout the course 
of his illness.  Eventually the veteran was referred to a 
pulmonologist at the Durham VAMC and was admitted for further 
evaluation in March 1993.  The veteran's cancer was then 
diagnosed based on several tests.  This was the first 
recorded diagnosis of lung cancer for the veteran.  He was 
then referred to the Hines VAMC, at his request, where he 
underwent RT.  His cancer was noted to be clinically stable 
at the time he concluded his treatment and follow up visit in 
August 1993.

Unfortunately the veteran suffered a recurrence of his lung 
cancer in April 1994.  As when he was first diagnosed, the 
veteran was not a candidate for surgery because of his 
underlying lung disease.  He was also not a candidate for 
further RT because of his treatment from May to July 1993.  
Further, the veteran did not want to receive chemotherapy.  
As reported in October and November 1994 by the Durham VAMC 
oncologist, the veteran did not want chemotherapy and the 
likely benefit was small.  There were no further treatment 
options.

There is no indication in the claims folder of any refusal to 
treat the veteran at any time during the period of the 
initial evaluation, diagnosis, administering of RT or 
subsequent follow up.  The veteran received treatment and/or 
evaluation at four separate VA medical centers.  

As to the appellant's contention that the VA physicians knew 
that the veteran had cancer prior to March, 1993 there is no 
evidence to support that contention.  As previously discussed 
the pulmonary specialist did not believe the veteran had 
cancer, although it was not ruled out.  It was not until 
actual bronchial washings and biopsies were conducted in 
March 1993 that a diagnosis of cancer was even possible.  The 
clinical records do show that Dr. C. strongly suspected that 
the mass in the LUL was malignant and the records show that 
he conveyed this concern to the veteran prior to March 1993.

The appellant also said that the veteran was first notified 
that he had cancer by way of a telephone call.  The record 
does not show that to be the case.  There are a number of 
clinical entries of Dr. C. calling the veteran between June 
and March 1993 to voice concern.  There is no indication that 
he told the veteran he had cancer in any of the calls.  There 
are calls from Dr. C. after July 1993 wherein he advised the 
veteran that there could be a recurrence of the cancer since 
it was a known diagnosis and chest x-rays and CT scans showed 
a lesion in the LUL.  There was no evidence of a confirmed 
diagnosis of lung cancer prior to the evaluation in March 
1993 when the veteran was diagnosed while inpatient.  He was 
discharged after being informed of his diagnosis and electing 
RT in Chicago.

Finally, the appellant contends that the delay in diagnosis 
caused or hastened the veteran's death.  There is no 
objective evidence to support this contention.  The appellant 
was given several opportunities to provide a medical opinion 
to support her contention but she responded that she did not 
have such evidence.  Moreover, the VA review/medical opinion, 
while acknowledging the delay in the diagnosis, said that it 
could not be concluded that the delay hastened the onset of 
death.  There is no competent medical evidence of record to 
contradict this conclusion.

It is settled that the omission or failure by VA to diagnose 
or treat an underlying disease may be compensated under 
38 U.S.C.A. § 1151 (West 1991).  VAOPGCPREC 5-2001.  This 
generally requires a showing that VA failed to diagnose 
and/or treat a preexisting disease or injury; that a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and that the 
veteran suffered death which probably would have been avoided 
if proper diagnosis and treatment had been rendered.  Id.  As 
noted above, the medical opinion evidence of record indicates 
that, given the facts as known to VA, VA physicians undertook 
reasonable care in diagnosing and treating the veteran's 
cancer.  For all the reasons enunciated above, the Board 
concludes that the requirements for showing that death 
occurred due to omission or failure to diagnose or treat have 
not been met.  

In summary, the veteran presented with lung-related problems 
in June 1992.  X-ray and CT scan studies were done and 
referred to a medical specialist that concluded that the 
studies did not show cancer at the time.  Specific follow up 
was scheduled, and provided, for the veteran and he was 
eventually admitted to a VA facility and diagnosed with 
cancer after experiencing an increase in symptoms.  He 
received ongoing treatment for his initial complaints and 
subsequent diagnosis of cancer until his death.  There is no 
objective evidence to show that the veteran's death was 
caused or hastened by the medical care, or lack thereof, 
provided by VA.  In light of the evidence of record, the 
appellant's claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting benefits under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990).  The Board notes that 38 C.F.R. § 3.102 was 
amended in August 2001, effective as of November 9, 2000.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the 
change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

III.  Veterans Claims Assistance Act of 2000

In finding that a grant of DIC is not warranted, the Board 
has considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
law is applicable to the appellant's claim.  See 38 U.S.C.A. 
§ 5107 note (West Supp. 2002).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 and newly published 
38 C.F.R. § 3.159(b)(2), the Secretary has a duty to notify a 
claimant if their application for benefits is incomplete.  
The notice must inform the applicant of any information 
necessary to complete the application.  In this case, the 
application is complete.  There is no outstanding information 
required, such as proof of service, type of benefit sought, 
or status of the appellant, to complete the application.  The 
appellant has established her relationship as the spouse of 
the veteran and submitted the necessary documentation for 
consideration of her claim.  Substantiation of a claim does 
not mean sufficient evidence to prevail, rather it means 
providing enough evidence so that action on a claim can 
proceed.  See 66 Fed. Reg. 45,630 (Listing the definition of 
a substantially complete application under 38 C.F.R. 
§ 3.159(a)(3)).

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case, the appellant was notified in December 1995 of 
the basis for the denial for her claim for DIC.  Essentially, 
the evidence did not show that the veteran's death was 
hastened or caused by VA care, or lack thereof.  

The appellant was provided a statement of the case (SOC) in 
April 1996, which addressed the entire development of her 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the 
appellant that she had not submitted sufficient evidence to 
establish that the veteran's death was caused or hastened due 
to VA care.

The appellant testified on her behalf at a hearing at the RO 
as well as at a Travel Board hearing.  The appellant was 
afforded the opportunity to present evidence as to why she 
believed the veteran's death was either caused or hastened by 
VA care.  No outstanding or supportive medical evidence was 
identified although the appellant testified that she had been 
told by physicians that the delay in diagnosis the veteran's 
cancer led to his death.

The Board remanded the appellant's case for additional 
development in March 1999.  The RO wrote to the appellant in 
March 1999 and asked her to identify any outstanding evidence 
that could be obtained in support of her claim.  She was 
advised to obtain competent medical evidence to support her 
contention that VA care caused or hastened the veteran's 
death.  She was also notified that the RO was seeking to 
obtain VA treatment records relevant to her claim.

The RO also wrote to the appellant in December 2001 and 
reviewed the evidence of record, informed the appellant what 
was needed for the appellant to support her claim, informed 
her of what evidence was requested and still outstanding, and 
asked that the appellant identify any outstanding evidence 
that she desired assistance in obtaining it.

The appellant was issued a supplemental statement of the case 
(SSOC) in January 2002 that reviewed the accumulated evidence 
and restated the bases for the denial of her claim.  She 
responded in February 2002 that she had no further evidence 
to submit.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to prove her claim.  She has been provided 
assistance in obtaining the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the appellant.  The VA treatment and hospital 
records for the veteran have been obtained.  A review of the 
way the veteran was diagnosed and treated was conducted by 
the Salisbury VAMC.  The appellant has been provided with 
copies of the claims folder, which included most of the 
medical evidence in this case.  She was asked to provide 
competent medical evidence to support her contention that VA 
care caused or hastened the veteran's death.  She responded 
that she did not have such evidence to offer.  She was 
afforded a hearing at the RO as well as a Travel Board 
hearing.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  The appellant has 
not alleged that there is any outstanding evidence that would 
support her contentions, other than that already requested of 
her.  In fact, she has affirmatively responded that she has 
no further evidence to offer.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty to assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).

The Board has considered the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993) for possible prejudice to the appellant by 
the Board's application of the VCAA.  However, as indicated 
in the above discussion, the appellant has been afforded the 
rights and notices required under the VCAA and the duty to 
assist regulations.  The evidence has been developed and 
weighed.  Accordingly, for the reasons stated above in the 
analysis of the application of the VCAA and the duty-to-
assist regulations, the Board concludes that the appellant 
would not be prejudiced by the Board's action without remand 
to the RO.


ORDER

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 for 
the cause of the veteran's death is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

